UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7009


JOVON DAVIS,

                   Plaintiff - Appellant,

             v.

KEELING, Warden; DR. JAMES BROCKINGTON; SYED RAZA, Dr., I.C.C.C.
Tel-med Mitt Clinic; JAMES “KEELING,” Warden; PAMELA WOODS, Unit
Manager; G. A. HADEN,

                   Defendants - Appellees,

             and

VIRGINIA DEPARTMENT OF CORRECTIONS; HAROLD CLARK, Virginia
D.O.C. Director; LT. TAYLOR; OFFICER POWERS, Correctional Officer,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-00327-CMH-TCB)


Submitted: December 21, 2017                            Decided: December 28, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Jovon Davis, Appellant Pro Se. Laura Maughan, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jovon Davis appeals the district court’s order denying his motion for summary

judgment and dismissing his complaint filed pursuant to 42 U.S.C. § 1983 (2012), the

Americans with Disabilities Act, and the Rehabilitation Act of 1973, as amended. On

appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir.

R. 34(b). Because Davis’ informal brief does not sufficiently challenge the bases for the

district court’s disposition, Davis has forfeited appellate review of the court’s order. See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we

affirm the district court’s judgment. * We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




       *
         We have considered and reject Davis’ contention that the district court abused its
discretion in denying the appointment of counsel. See Miller v. Simmons, 814 F.2d 962,
966 (4th Cir. 1987) (stating standard of review).


                                             3